DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the following communication: the preliminary amendment filed 12/11/2020.  The changes and remarks disclosed therein have been considered.
	Claim(s) status: 1 is cancelled; 2-21 are added and pending.  
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2020 has been considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities:  it appears that “the monitoring signal” in line(s) 2 was meant to be -- a monitoring signal --.  
Claim 10 is objected to because of the following informalities:  it appears that “a first word line” in line(s) 5 was meant to be -- a second word line --.  
Claim 12 is objected to because of the following informalities:  it appears that “the other end” in line(s) 6 was meant to be -- an other end --.  
Claim 13 is objected to because of the following informalities:  it appears that “to selected memory element” in line(s) 3 was meant to be -- to the selected memory element --.  
Claim 17 is objected to because of the following informalities:  it appears that “subsequent to the third interval” in line(s) 4 was meant to be -- subsequent to the second interval --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation “the magnitude of the access signal as a function of a voltage difference between the voltage at positions of slices and the voltage at the slice-rolling controller” in line.  There is insufficient antecedent basis for this limitation in the claim; further, it is unclear whether the claim refers to the magnitude of the first or second access signal.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 3, 13, 14, 16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pyeon (US 2011/0317482).

Regarding claim 2, Pyeon a discloses a memory device comprising:
an array of memory elements (fig. 6: 202) including discrete re-writable non-volatile two-terminal resistive memory elements (para 0002) disposed between word lines (fig. 6: WL) and bit lines (fig. 6: BL), the array of memory elements comprising a first slice  of memory elements (fig. 6: a first slice of memory elements 224, arranged at a left edge of an array 204 of sub-block 0) located at a first position (i.e. left edge of array 204) and a second slice of memory elements (fig. 6: a second slice of memory elements 224, arranged at a center of an array 204 of sub-block 1) located at a second position (i.e. center of array 204); and
a slice-rolling controller (fig. 6: 216) configured to generate (i.e. during a write operation and via voltage generator 214; para 0038) and apply a first access signal (fig. 6, 7: Vbbsc signal 320 for accessing a first sub-block 0 is considered a first access signal), having a first modified magnitude (fig. 7: Vbbsc has a magnitude that is modified using trim values, in which a first modified magnitude of Vbbsc is for accessing sub-block 0; para 0049), to the first slice of memory elements (fig. 6, 7: the first slice 224, arranged at the left edge of array 204 of sub-block 0) during a first interval of time (i.e. a time corresponding to when the first block 224 is accessed is considered a first time interval) and generate and apply a second access signal (fig. 6, 7: Vbbsc signal 320 for accessing a second sub-block 1 is considered a second access signal), having a second modified magnitude (fig. 7: Vbbsc has a magnitude that is modified using trim values, in which a second modified magnitude of Vbbsc is for accessing sub-block 1; para 0049), to the second slice of memory elements during a second interval of time (i.e. a time corresponding to when the second block 224 is accessed is considered a second time interval) subsequent to the first interval of time (i.e. the second time interval is essentially considered subsequent to the first time interval), the second position being farther from the slice-rolling controller than the first position (fig. 6: the second position, being in the center, is essentially further from the controller 216 than the first position, being at the left edge), and
the second modified magnitude being greater than the first modified magnitude (i.e. the second modified magnitude of Vbbsc is set closer to an upper limit of magnitude for the second slice, being at the center of sub-block 1, which is considered higher than the first modified magnitude of Vbbsc for the first slice, being at the left edge of sub-block 0; para 0049).

Regarding claim 3, Pyeon discloses the memory device, wherein the slice-rolling controller (fig. 6: 216) is configured to receive (fig. 7: at a transistor 346a) the first access signal (fig. 6, 7: Vbbsc signal 320 corresponding to and for accessing first sub-block 0) to perform a data operation (i.e. data accessing operation) on a first set of memory elements (fig. 6: memory elements 224 of first sub-block 0) disposed between a first word line (fig. 6: WL of first sub-block 0) and a first set of bit lines (fig. 6: BL of first sub-block 0), and wherein the slice-rolling controller is configured to generate and apply the first access signal, having the first modified magnitude, to the first set of memory elements (fig. 6, 7: the first access signal is applied to the first set of memory elements via line 212a).

Regarding claim 13, Pyeon discloses the memory device, wherein the slice-rolling controller (fig. 6: 216) is configured to generate the first access signal to have the first modified magnitude to access a selected memory element (fig. 6: selected memory element 224 of first sub-block 0) to compensate (fig. 7: via trim values; para 0040-0047) for a voltage drop due to selected memory element or an unselected memory element (fig. 6: selected memory element 224 of first sub-block 0).

Regarding claim 14, Pyeon discloses the memory device, wherein the slice-rolling controller (fig. 6: 216) is configured to generate the first access signal to have the first modified magnitude to compensate (fig. 7: via trim values; para 0040-0047) for a deviation from a target magnitude (i.e. to fine tune the first access signal toward a target magnitude; para 0048).

Regarding claim 16, Pyeon discloses the memory device, wherein the slice-rolling controller (fig. 6: 216) is configured to generate the first access signal to have the first modified magnitude to form a program voltage magnitude (para 0048-0049).

Regarding claim 18, Pyeon discloses a method of operating a slice-rolling controller (fig. 7), the method comprising:
receiving (fig. 7: at a transistor 346a) a first signal (fig. 6, 7: Vbbsc signal 320 for accessing a first sub-block 0 is considered a first access signal) to perform a first data operation (i.e. data accessing operation of first sub-block 0) on a first set of memory elements (fig. 6: memory elements 224 of first sub-block 0) of a first slice of re-writeable non-volatile two-terminal resistive memory elements (para 0002) located at a first position (fig. 6: a first slice of memory elements 224, arranged at a left edge of an array 204 of sub-block 0), the first slice being disposed between a first word line (fig. 6: WL of first sub-block 0) and a first set of bit lines (fig. 6: BL of first sub-block 0);
modifying a first magnitude of the first signal (fig. 7: Vbbsc has a magnitude that is modified using trim values; para 0049) to generate a first modified magnitude (i.e. a modified Vbbsc signal for accessing first sub-block 0) for the first signal to perform the first data operation (i.e. data accessing operation of first sub-block 0) on the first set of memory elements during a first interval of time (i.e. a time corresponding to when the first block 224 is accessed is considered a first time interval);
receiving (fig. 7: at a transistor 346b) a second signal (fig. 6, 7: Vbbsc signal 320 for accessing a second sub-block 1 is considered a second access signal) to perform a second data operation (i.e. data accessing operation of second sub-block 1) on a second set of memory elements (fig. 6: memory elements 224 of second sub-block 1) of a second slice located at a second position (fig. 6: a second slice of memory elements 224, arranged at a center of an array 204 of sub-block 1), the second slice being disposed between a second word line (fig. 6: WL of second sub-block 1) and a second set of bit lines (fig. 6: BL of second sub-block 1), wherein the second position is farther from the slice-rolling controller than the first position (fig. 6: the second position, being in the center, is essentially further from the controller 216 than the first position, being at the left edge); and
modifying a second magnitude of the second signal (fig. 7: Vbbsc has a magnitude that is modified using trim values; para 0049) to generate a second modified magnitude (i.e. a modified Vbbsc signal for accessing second sub-block 1) for the second signal to perform the second data operation (i.e. data accessing operation of second sub-block 1) on the second set of memory elements during a second interval of time (i.e. a time corresponding to when the second block 224 is accessed is considered a second time interval) subsequent to the first interval of time (i.e. the second time interval is essentially considered subsequent to the first time interval), wherein the second modified magnitude is greater than the first modified magnitude (i.e. the second modified magnitude of Vbbsc is set closer to an upper limit of magnitude for the second slice, being at the center of sub-block 1, which is considered higher than the first modified magnitude of Vbbsc for the first slice, being at the left edge of sub-block 0; para 0049).

Regarding claim 20, Pyeon discloses a non-transitory computer-readable medium having information stored therein for operating a slice-rolling controller (fig. 7) of a memory device having an array of two-terminal memory elements (fig. 6; para 0002), wherein the stored information operates the slice-rolling controller to perform operations comprising:
(fig. 7: at a transistor 346a) a first signal (fig. 6, 7: Vbbsc signal 320 for accessing a first sub-block 0 is considered a first access signal) to perform a first data operation (i.e. data accessing operation of first sub-block 0) on a first set of memory elements (fig. 6: memory elements 224 of first sub-block 0) of a first slice of re-writeable non-volatile two-terminal resistive memory elements (para 0002) located at a first position (fig. 6: a first slice of memory elements 224, arranged at a left edge of an array 204 of sub-block 0), the first slice being disposed between a first word line (fig. 6: WL of first sub-block 0) and a first set of bit lines (fig. 6: BL of first sub-block 0);
modifying a first magnitude of the first signal (fig. 7: Vbbsc has a magnitude that is modified using trim values; para 0049) to generate a first modified magnitude (i.e. a modified Vbbsc signal for accessing first sub-block 0) for the first signal to perform the first data operation (i.e. data accessing operation of first sub-block 0) on the first set of memory elements during a first interval of time (i.e. a time corresponding to when the first block 224 is accessed is considered a first time interval);
receiving (fig. 7: at a transistor 346b) a second signal (fig. 6, 7: Vbbsc signal 320 for accessing a second sub-block 1 is considered a second access signal) to perform a second data operation (i.e. data accessing operation of second sub-block 1) on a second set of memory elements (fig. 6: memory elements 224 of second sub-block 1) of a second slice located at a second position (fig. 6: a second slice of memory elements 224, arranged at a center of an array 204 of sub-block 1), the second slice being disposed between a second word line (fig. 6: WL of second sub-block 1) and a second set of bit lines (fig. 6: BL of second sub-block 1), wherein the second position is farther from the slice-rolling controller than the first position (fig. 6: the second position, being in the center, is essentially further from the controller 216 than the first position, being at the left edge); and
modifying a second magnitude of the second signal (fig. 7: Vbbsc has a magnitude that is modified using trim values; para 0049) to generate a second modified magnitude (i.e. a modified Vbbsc signal for accessing second sub-block 1) for the second signal to perform the second data operation (i.e. data accessing operation of second sub-block 1) on the second set of memory elements during a second interval of time (i.e. a time corresponding to when the second block 224 is accessed is considered a second time interval) subsequent to the first interval of time (i.e. the second time interval is essentially considered subsequent to the first time interval), wherein the second modified magnitude is greater than the first modified magnitude (i.e. the second modified magnitude of Vbbsc is set closer to an upper limit of magnitude for the second slice, being at the center of sub-block 1, which is considered higher than the first modified magnitude of Vbbsc for the first slice, being at the left edge of sub-block 0; para 0049).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 17, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyeon (US 2011/0317482).

Regarding 17, Pyeon discloses the memory device, wherein the slice-rolling controller is further configured to generate and apply a third access signal (fig. 6, 7: Vbbsc signal 320 corresponding to and for accessing a third sub-block 2 is considered a second access signal), having a third modified magnitude (fig. 7: Vbbsc has a magnitude that is modified using trim values, in which a third modified magnitude of Vbbsc is for accessing sub-block 2; para 0049), to a third first slice of memory elements (fig. 6, 7: a third block 224, arranged at a right edge of array 204 of sub-block 2) located at a third position (i.e. right edge of array 204) during a third interval of time (i.e. a time corresponding to when the third block 224 is accessed is considered a first time interval) subsequent to the third interval of time (i.e. the third time interval is essentially considered subsequent to the second time interval).
Pyeon does not expressly disclose the third position being farther from the slice-rolling controller than the second position, and the third modified magnitude being greater than the second modified magnitude.
(fig. 6, 7).  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to modify the device of Pyeon as taught since it is recognized that spatial arrangement of the third position could be farther from the slice-rolling controller, relative to the second position; further, the third modified magnitude being greater than the second modified magnitude is modifiable via the trim values (fig. 6, 7; para 0040-0049).

Regarding claim 19, Pyeon discloses the method, further comprising:
receiving (fig. 7: at a transistor 346c) a third signal (fig. 6, 7: Vbbsc signal 320 corresponding to and for accessing a third sub-block 2 is considered a second access signal) to perform a third data operation (i.e. data accessing operation of third sub-block 2) on a third set of memory elements (fig. 6: memory elements 224 of third sub-block 2) of a third slice (fig. 6, 7: a third block 224, arranged at a right edge of array 204 of sub-block 2) located at a third position (i.e. right edge of array 204), the third slice being disposed between a third word line (fig. 6: WL of third sub-block 2) and a third set of bit lines (fig. 6: BL of third sub-block 2), modifying a third magnitude of the third signal (fig. 7: Vbbsc has a magnitude that is modified using trim values; para 0049), to generate a third modified magnitude (i.e. a modified Vbbsc signal for accessing third sub-block 2) for the third signal to perform the third data operation (i.e. data accessing operation of third sub-block 2) on the third set of memory elements during a third interval of time (i.e. a time corresponding to when the third block 224 is accessed is considered a first time interval) subsequent to the second interval of time (i.e. the third time interval is essentially considered subsequent to the second time interval).
Pyeon does not expressly disclose wherein the third position is farther from the slice-rolling controller than the second position; and wherein the third modified magnitude is greater than the second modified magnitude.
Pyeon teaches the second slice at the second position being farther from the slice-rolling controller than the first slice at the first position, and the second modified magnitude being greater than the first modified magnitude (fig. 6, 7).  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to modify the device of Pyeon as taught since it is recognized that spatial arrangement of the third position could be farther from the slice-rolling controller, relative to the second position; further, the third modified magnitude being greater than the second modified magnitude is modifiable via the trim values (fig. 6, 7; para 0040-0049).

Regarding claim 20, Pyeon discloses the non-transitory computer-readable medium, further comprising:
receiving (fig. 7: at a transistor 346c) a third signal (fig. 6, 7: Vbbsc signal 320 corresponding to and for accessing a third sub-block 2 is considered a second access signal) to perform a third data operation (i.e. data accessing operation of third sub-block 2) on a third set of memory elements (fig. 6: memory elements 224 of third sub-block 2) of a third slice (fig. 6, 7: a third block 224, arranged at a right edge of array 204 of sub-block 2) located at a third position (i.e. right edge of array 204), the third slice being disposed between a third word line (fig. 6: WL of third sub-block 2) and a third set of bit lines (fig. 6: BL of third sub-block 2), modifying a third magnitude of the third signal (fig. 7: Vbbsc has a magnitude that is modified using trim values; para 0049), to generate a third modified magnitude (i.e. a modified Vbbsc signal for accessing third sub-block 2) for the third signal to perform the third data operation (i.e. data accessing operation of third sub-block 2) on the third set of memory elements during a third interval of time (i.e. a time corresponding to when the third block 224 is accessed is considered a first time interval) subsequent to the second interval of time (i.e. the third time interval is essentially considered subsequent to the second time interval).
Pyeon does not expressly disclose wherein the third position is farther from the slice-rolling controller than the second position; and wherein the third modified magnitude is greater than the second modified magnitude.
Pyeon teaches the second slice at the second position being farther from the slice-rolling controller than the first slice at the first position, and the second modified magnitude being greater than the first modified magnitude (fig. 6, 7).  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to modify the device of Pyeon as taught since it is recognized that spatial arrangement of the third position could be farther from the slice-rolling controller, relative to the second position; further, the third modified magnitude being greater than the second modified magnitude is modifiable via the trim values (fig. 6, 7; para 0040-0049).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyeon (US 2011/0317482) in view of Tedrow et al. (US 2002/0141250 ‒hereinafter Tedrow).

Regarding claim 15, Pyeon discloses the memory device, wherein the slice-rolling controller is configured to generate the first access signal to have the first modified magnitude (fig. 7).
Pyeon does not expressly disclose generate the first access signal to form an erase voltage magnitude.
Tedrow discloses generate the first access signal to form an erase voltage magnitude (fig. 3).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Pyeon is modifiable as taught by Tedrow for the purpose of facilitating data accessing schemes through quick erasure of memory cells receiving an erase voltage magnitude (para 0014 of Tedrow).

Allowable Subject Matter
Claim(s) 4-12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record and considered pertinent to the applicant's disclosure does not teach or .
With respect to dependent claim 4 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely a tracking signal generator configured to track the first modified magnitude of the first access signal and apply a tracking signal to a second set of memory elements disposed between a second word line and a second set of bit lines, the tracking signal having a magnitude at a differential amount than the first modified magnitude.
With respect to dependent claim 10 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely to generate a first monitoring signal responsive to the sampled first access signal; to generate a second monitoring signal responsive to the sampled second access signal.
The allowable claims are supported in at least fig. 1A of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-272-2267.  The examiner can normally be reached on Monday-Friday, 9:00 AM - 5:00 PM Eastern.  For interview requests, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at htt://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                   /UYEN SMET/
[AltContent: connector]                                                                                 Primary Examiner, Art Unit 2824